DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 21-40 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11063770 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
 
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 

				      Allowable Subject Matter
Claims 21-40 are allowed.
Reason for allowance
The invention defined in claims 21, 29 and 37 are not suggested by the prior art of record. 
The claims of the instant application are substantially similar to the claimed invention of parent application 17/139132, now US Patent 11,063770. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 03/03/2021 for parent application 17/139132 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493